Citation Nr: 0934732	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
bilateral lower extremities, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified before the undersigned at a July 2009 
hearing at the RO.  A transcript of this hearing is of 
record.

In September 2008, VA received copies of VA treatment 
records, which include reports of treatment dated subsequent 
to the evidence considered in the most recent, August 2008, 
supplemental statement of the case (SSOC).  Thus, this 
evidence has not been considered by the RO, the agency of 
original jurisdiction; however, although the Veteran has not 
waived his right to have the RO initially consider this 
evidence, these treatment reports are essentially duplicative 
of the evidence previously of record with respect to his 
bilateral lower extremity peripheral neuropathy claim.  
Similarly, in October 2008, VA received a copy of a service 
treatment report as well as a statement from a VA P.A. 
(physician assistant) which were previously of record and 
considered by the RO.  Accordingly, the Board finds that the 
solicitation of a waiver and/or remand for initial 
consideration by the RO of this evidence is not required 
under 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to herbicides, to include Agent Orange.

2.  Peripheral neuropathy of the bilateral lower extremities 
was not manifest during service, was not manifest within one 
year of separation, and any current peripheral neuropathy is 
neither attributable to service nor secondary to herbicide 
exposure.



CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred or aggravated therein, nor is 
any current peripheral neuropathy secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in April 2007, prior to the rating decision on appeal, the RO 
advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection for bilateral lower extremity peripheral 
neuropathy, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The Veteran's service and VA treatment records as well as his 
written communications and Travel Board hearing testimony are 
in the file. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
overwhelmingly demonstrates that the Veteran did not have 
peripheral neuropathy during service, and that peripheral 
neuropathy did not manifest within an applicable presumptive 
period.  For these reasons, the Board declines to provide an 
examination or obtain an opinion as to these issues.

As there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the Veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

The Veteran claims entitlement to service connection for 
peripheral neuropathy, bilateral lower extremities, to 
include as due to exposure to the herbicide Agent Orange.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service and 
organic disease of the nervous system is manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no evidence 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus (adult 
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
prostate cancer, chronic lymphocytic leukemia, porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Note 2 states that for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Veteran's service treatment records include findings of 
and treatment for dermatophytosis, both feet; dyshydrotic 
eczema, bilateral feet; and tinea pedis; however, these 
records do not reveal any complaint, diagnosis, or treatment 
for peripheral neuropathy of the lower extremities.  Upon 
retirement examination in March 1974, the Veteran was not 
noted to have any peripheral neuropathy and he was clinically 
normal upon neurologic evaluation.  

In this regard, it is noted that the Veteran's claims of 
entitlement to service connection for a bilateral foot 
disorder, to include tinea pedis and pes planus, have been 
previously denied by VA.  Specifically, a March 2007 decision 
of the Board determined that new and material evidence to 
reopen this claim had not been submitted and, most recently, 
a May 2008 rating decision determined that service connection 
for unspecified foot problems remains denied because the 
evidence submitted is not new and material.  

The Veteran's post-service treatment records reveal that, in 
February 1999, the Veteran was first noted to complain of 
numbness in his toes and a tightness around his lower legs 
for approximately one year.  In addition, VA outpatient 
treatment records include a February 2007 report of Consult 
Request which notes that the Veteran "has a very well 
documented sensory motor PNP of axonal degeneration since at 
least 2002 C/W his H/O ETOH [alcohol] abuse."  Similarly, an 
August 2008 VA treatment report notes that the Veteran had 
"a long history of etoh related peripheral neuropathy as 
confirmed by EMG [electromyography]."  

There is no evidence that the Veteran's peripheral neuropathy 
was manifested in service or in his first post service year.  
Consequently service connection for such disability on the 
basis that it became manifest in service and persisted or on 
a presumptive basis as a chronic disease under 38 U.S.C.A. 
§ 1112 (to the extent that it may be due to organic disease 
of the nervous system, as the etiology of the disability is 
not definitely known) is not warranted.

Regarding presumptive service connection for the peripheral 
neuropathy as due to herbicide exposure, it is noteworthy 
that only a specific type of neuropathy, acute or subacute, 
is enumerated among the disabilities which may be service 
connected as due to herbicide exposure under 38 U.S.C.A. 
§ 1116.  See 38 C.F.R. § 3.309(e).  The term acute and 
subacute peripheral neuropathy is defined by regulation, and 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2.  Inasmuch as the Veteran's 
peripheral neuropathy did not appear within weeks or months 
of herbicide exposure, and has not resolved, it does not fall 
within the regulatory definition.  Consequently, the 
Veteran's peripheral neuropathy does not fall within the 
purview of 38 U.S.C.A. § 1116, and presumptive service 
connection under those provisions is not warranted.

Service connection for the Veteran's peripheral neuropathy 
may still be established by competent (medical) evidence of a 
nexus between this disability and service.  However, after a 
thorough review of the record, the Board finds that the 
evidence does not establish a medical nexus between the 
Veteran's peripheral neuropathy, bilateral lower extremities, 
and his military service.  The first objective medical 
evidence that the Veteran suffered from neurologic complaints 
is not until February 1999, when he reported a one year 
history of numbness in his toes and tightness around his 
lower legs.  Thus, the first objective medical evidence of 
lower extremity neurologic symptoms is not until 
approximately 24 years after his discharge from active duty 
service.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition]; see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].  

Moreover, no medical professional has provided evidence 
linking his bilateral lower extremity peripheral neuropathy 
to any aspect of the Veteran's active service, to include his 
presumed exposure to herbicides in service.  The Veteran has 
not alluded to the existence of any such competent medical 
opinion.

With respect to the August 2008 VA treatment report which 
notes that the Veteran had "a long history of etoh related 
peripheral neuropathy," it is noted that VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's abuse of alcohol 
is precluded for purposes of all VA benefits for claims, as 
here, filed after October 31, 1990.  See VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is only a very limited exception to this general rule.  
In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit Court held that compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol/drug abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol/drug abuse during service.  Id., at 
1376.  However, the Federal Circuit Court further held that 
there can be service connection for compensation for an 
alcohol/drug abuse disability acquired as secondary to, or as 
a symptom of, a non-willful misconduct, service-connected 
disability.  As further clarification, the Federal Circuit 
Court explained that Veterans may only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id., at 1381.  An award of 
compensation on such a basis would only result "where there 
is clear medical evidence establishing that the alcohol or 
drug abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  Id.

Here, though, the Veteran does not have a service-connected 
disability that includes alcohol or drug abuse as one of its 
attendant symptoms.

The Board acknowledges the Veteran's assertions regarding the 
cause of his bilateral lower extremity peripheral neuropathy.  
However, as a layperson without the appropriate medical 
training and expertise, he is simply not competent to render 
a probative opinion on a medical matter.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about current symptoms and what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
However, the proper diagnosis of the Veteran's bilateral 
lower extremity disorder and providing a relationship to 
service, herbicide exposure, or any disease or injury 
incurred in or aggravated by service, are medical issues 
beyond the expertise of a layperson.  Thus, the Board finds 
that the Veteran's lay assertions relating his peripheral 
neuropathy to service are not competent or sufficient to 
support the claim for service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral lower extremity peripheral 
neuropathy, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, 
bilateral lower extremities, to include as secondary to 
herbicide exposure, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


